       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JACOB E. NICHOLS,

               Plaintiff,

vs.                                                         No. CV 18-00255 RB/SCY

THE GEO GROUP, J. BOWEN,
DONALD VIGIL, CAPT. MEDINA,
LT. BEATTY, C. BAKER, A. DURAN,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Jacob E. Nichols’s Prisoner’s Civil Rights

Complaint and Amended Prisoner’s Civil Rights Complaint. (Docs. 1; 5.) The Court will dismiss

the Complaint and Amended Complaint without prejudice and will grant Mr. Nichols leave to file

a second amended complaint.

I.     Factual and Procedural Background

       Mr. Nichols filed a Prisoner’s Civil Rights Complaint asserting claims under 42 U.S.C. §

1983. (Doc. 1.) His Complaint names as Defendants the Geo Group, J. Bowen, Donald Vigil, Cpt.

Medina, Lt. Beatty, C. Baker, and A. Duran. (Id. at 1.) Mr. Nichols claims to be a member of the

Asatru faith, which is a polytheistic Norse religion devoted to honoring the Gods, Goddesses, and

the practitioner’s ancestors. (Docs. 1 at 4; 5 at 2). See also U.S. Department of Justice, Federal

Bureau of Prisons, Inmate Religious Beliefs and Practices at 220 (2002). Mr. Nichols alleges that

on January 26, 2018, prison officials conducted a facility-wide shakedown. During the shakedown,

Mr. Nichols’s Asatru prayerbook was taken and Defendants denied its return both at the time of

the shakedown and afterwards. (Doc. 1 at 4.) Mr. Nichols sets out two claims: (1) denial of First




                                                1
        Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 2 of 11




Amendment freedom of religion rights; and (2) violation of Eighth Amendment rights (deliberate

indifference). (Id. at 4–5.)

        Mr. Nichols filed both informal and formal grievances, which are attached to the

Complaint. (Id. at 4, 7–13.) The grievances state that a large blue notebook tied with string was

confiscated during the shakedown because it was altered from its original state. (Id. at 7.) He

claimed that the notebook contained his religious materials. Prison officials responded that over

half of the notes did not pertain to religious beliefs and because the notebook was not in its original

state, it was considered contraband. (Id. at 7.) In a subsequent response to his formal grievance,

prison officials indicated that he would be receiving any religious materials back, but not the

notebook. (Id. at 13.) It is not clear from the record whether any religious materials were returned

or whether the notebook was lost or discarded.

        Mr. Nichols submitted an amendment to his Complaint. (Doc. 5.) His amendment states

that the taking of his prayer book prevented him from using it in daily prayer with readings and

practicing unspecified rituals that he claims were written in the prayer book. (Id. at 2.) He also

claims that the inability to form a prayer group has caused him undue stress and discomfort. (Id.

at 3.) His amended prayer for relief seeks $50,000 compensatory damages, $20,000 punitive

damages, court costs, filing fees, attorney fees, equitable relief, and a letter of apology from non-

party New Mexico Department of Corrections. (Id. at 5–6.)

II.     The Law Regarding Dismissals for Failure to State a Claim

        Mr. Nichols is proceeding pro se and in forma pauperis. (Docs. 1; 3.) The Court has the

discretion to dismiss an in forma pauperis complaint sua sponte for failure to state a claim upon

which relief may be granted under either Federal Rule of Civil Procedure 12(b)(6) or 28 U.S.C.




                                                  2
        Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 3 of 11




§ 1915(e)(2)(B). A claim should be dismissed where it is legally or factually insufficient to state a

plausible claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        Under Rule 12(b)(6) the Court must accept all well-pled factual allegations, but not

conclusory, unsupported allegations, and may not consider matters outside the pleading. Id.; Dunn

v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). The court may dismiss a complaint under Rule

12(b)(6) for failure to state a claim if “it is ‘patently obvious’ that the plaintiff could not prevail on

the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (quoting McKinney v.

Okla. Dep’t of Human Servs., 925 F.2d 363, 365 (10th Cir. 1991)). A plaintiff must allege “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

        Under § 1915(e)(2)(B) the court may dismiss the complaint at any time if the court

determines the action fails to state a claim upon which relief may be granted. § 1915(e)(2)(B)(2).

The authority granted by § 1915 permits the court the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose factual contentions are clearly

baseless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); see also Hall, 935 F.2d at 1109. The

authority to “pierce the veil of the complaint’s factual allegations” means that a court is not bound,

as it usually is when making a determination based solely on the pleadings, to accept without

question the truth of the plaintiff's allegations. Denton v. Hernandez, 504 U.S. 25, 32–33 (1992).

The court is not required to accept the truth of the plaintiff’s allegations but, instead, may go

beyond the pleadings and consider any other materials filed by the parties, as well as court

proceedings subject to judicial notice. Id.

        In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520–21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants, and a pro se plaintiff



                                                    3
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 4 of 11




must abide by the applicable rules of court. Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir.

1994). The court is not obligated to craft legal theories for the plaintiff or to supply factual

allegations to support the plaintiff’s claims. Nor may the court assume the role of advocate for the

pro se litigant. Hall, 935 F.2d at 1110.

       In deciding whether to dismiss the complaint in whole or in part, the court is to consider

whether to allow the plaintiff an opportunity to amend the complaint. Pro se plaintiffs should be

given a reasonable opportunity to remedy defects in their pleadings. Reynoldson v. Shillinger, 907

F.2d 124, 126 (10th Cir. 1990). The opportunity to amend should be granted unless amendment

would be futile. Hall, 935 F.2d at 1109. An amendment is futile if the amended claims would also

be subject to immediate dismissal under the Rule 12(b)(6) or § 1915(e)(2)(B) standards. Bradley

v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004).

III.   Analysis of Plaintiff’s Section 1983 Claims

       Mr. Nichols’s claims are brought under 42 U.S.C. § 1983. (Doc. 1 at 1.) The exclusive

remedy for vindication of constitutional violations is under § 1983. See Baker v. McCollan, 443

U.S. 137, 144 n.3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994). To state a claim for relief

under 42 U.S.C. § 1983, a plaintiff must assert acts by government officials acting under color of

law that result in a deprivation of rights secured by the United States Constitution. 42 U.S.C. §

1983; West v. Atkins, 487 U.S. 42, 48 (1988). There must be a connection between official conduct

and violation of a constitutional right. Conduct that is not connected to a constitutional violation

is not actionable under Section 1983. See Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 1998).

       Further, a civil rights action against a public official or entity may not be based solely on a

theory of respondeat superior liability for the actions of co-workers or subordinates. A plaintiff

must plead that each government official, through the official’s own individual actions, has



                                                 4
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 5 of 11




violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Plaintiff must allege some

personal involvement by an identified official in the alleged constitutional violation to succeed

under § 1983. Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008). In a Section 1983 action,

it is particularly important that a plaintiff’s complaint “make clear exactly who is alleged to have

done what to whom, to provide each individual with fair notice as to the basis of the claim against

him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249–50 (10th Cir. 2008).

       In this case, Mr. Nichols makes generalized allegations that his prayerbook was taken and

“denied return by Wardens Brown and Vigil, as well as Capt. Medina, Cecilia Baker, A. Duran.”

(Doc. 1 at 4.) The Complaint and Amended Complaint do not contain factual allegations setting

out the individualized actions of each Defendant or specifically how the actions of any Defendant

violated his constitutional rights. Robbins, 519 F.3d at 1249–50. Nor do they contain any factual

allegations regarding Defendant Geo Group. The allegations of the Complaint and Amended

Complaint do not state a § 1983 claim against any Defendant. See Iqbal, 556 U.S. at 676. Further,

even if the allegations were sufficient to state a § 1983 claim against a defendant, they do not

establish a violation of either First or Eighth Amendment rights.

       A.      First Amendment Claims

       Mr. Nichols claims violation of his First Amendment Rights. (Doc. 1 at 4.) An inmate

retains protections afforded by the First Amendment, including that no law shall prohibit the free

exercise of religion. See Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007). However, the First

Amendment protection is not without reasonable limitations in the prison setting. Prison inmates

are subject to the “necessary withdrawal or limitation of many privileges and rights, a retraction

justified by the considerations underlying our penal system.” O'Lone v. Estate of Shabazz, 482

U.S. 342, 348 (1987). Under the Free Exercise Clause, “when a prison regulation impinges on



                                                 5
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 6 of 11




inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987).

       The initial questions in a First Amendment free exercise claim are whether the plaintiff’s

beliefs are religious in nature and, if so, whether those religious beliefs are sincerely held. Snyder

v. Murray City Corp., 124 F.3d 1349, 1352 (10th Cir. 1997). 1 Prison officials may then identify

the legitimate penological interests that justify the impinging regulation. Boles v. Neet, 486 F.3d

1177, 1182 (10th Cir. 2007). The court balances the factors set forth in Turner, 482 U.S. at 89–91,

to determine the reasonableness of the regulation: (1) whether a rational connection exists between

the prison policy regulation and a legitimate governmental interest advanced as its justification;

(2) whether alternative means of exercising the right are available notwithstanding the policy or

regulation; (3) what effect accommodating the exercise of the right would have on guards, other

prisoners, and prison resources generally; and (4) whether ready, easy-to-implement alternatives

exist that would accommodate the prisoner’s rights. Boles, 486 F.3d at 1181; see also Kay, 500

F.3d at 1218–19.

       The Supreme Court has recognized that prison security is a compelling state interest, and

that deference is due to institutional officials’ expertise in this area. Cutter v. Wilkinson, 544 U.S.

709, 725 n.13 (2005). Courts are to accord substantial deference to the professional judgment of

prison administrators, who bear a significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means to accomplish them. The

burden is not on the State to prove the validity of prison regulations, but on the prisoner to disprove




1
 The Court assumes for purposes of this Memorandum Opinion and Order that Mr. Nichols’s
beliefs are sincerely held.



                                                  6
        Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 7 of 11




it. Overton v. Bazzetta, 539 U.S. 126, 132 (2003); see also Toevs v. Reid, 685 F.3d 903, 910 (10th

Cir. 2012) (citing Overton, 539 U.S. at 132); Bell v. Wolfish, 441 U.S. 520, 550–51 (1979) (upheld

limitations on hard-bound books stating “[i]t hardly needs to be emphasized that hardback books

are especially serviceable for smuggling contraband into an institution; money, drugs, and

weapons easily may be secreted in the bindings . . . . They also are difficult to search effectively.”)).

        The objective is to determine whether the regulation is reasonable given the prison

administrators’ penological concerns and the inmate’s interest in engaging in the constitutionally

protected activity. Where a prison regulation limits an inmate’s ability to engage in a particular

religious practice, the second prong of Turner requires an examination of whether there are other

means available to the inmate for expressing his religious beliefs. If the prison affords the inmate

alternative means of expressing his religious beliefs, that fact tends to support the conclusion that

the regulation at issue is reasonable. Where other avenues remain available for the exercise of the

inmate’s religious faith, “courts should be particularly conscious of the ‘measure of judicial

deference owed to correction officials . . . .’” Turner, 482 U.S. at 90 (quoting Pell v. Procunier,

417 U.S. 817, 827 (1974)); see also DeHart v. Horn, 227 F.3d 47, 57, 59 (3d Cir. 2000).

        Mr. Nichols’s First Amendment claim fails for several reasons. First, the claim fails

because he has not shown that his right to practice his religion was substantially burdened by a

prison regulation. As previously noted, the First Amendment is concerned with prison regulations

that pervasively restrict an inmate’s right to practice his religion. Boles, 486 F.3d at 1182. Plaintiff

has identified no prison rule or regulation that affected his ability to worship and, in the absence

of any identified regulation, his Complaint and Amended Complaint fail to state a First

Amendment claim for relief. See Iqbal, 556 U.S. at 676.




                                                   7
        Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 8 of 11




        Further, his allegations do not show any act that rises to the level of a constitutional

violation. Instead, his claims are based upon prison officials’ decision to confiscate his materials.

This shows, at most, an isolated negligent act that does not rise to the level of a constitutional

violation. Gallagher v. Shelton, 587 F.3d 1063, 1070 (10th Cir. 2009) (Defendants’ actions were,

at most, isolated acts of negligence, not pervasive violations of a right to free exercise of religion);

see also Peterson v. Lampert, No. 11-8107, 2012 WL 4857050, at *1–2 (10th Cir. Oct. 15, 2012)

(prison’s losing box of religious materials including a crystal wand, tarot cards, and satanic bible

was no more than an isolated act of negligence and did not give rise to a constitutional violation);

White v. Glantz, No. 92-5169, 1993 WL 53098, at *2 (10th Cir. Feb. 25, 1993) (“Although the

Plaintiff was most certainly annoyed and exasperated [the] isolated negligent act of the Defendants

cannot support a claim that the Plaintiff was denied his First Amendment right to freedom of

religion.”).

        Last, even assuming confiscation of the notebook rose to the level of a constitutional

violation, Mr. Nichols does not explain how the material or a prayer group were necessary to his

worship and confiscation of the materials or denial of a prayer group were a substantial burden on

his religious practice. (See Docs. 1 at 4; 5 at 2–3.) Mr. Nichols alleges that Defendants violated his

constitutional rights by confiscating and failing to return his religious materials. (Doc. 1 at 4–5.)

He explained to Defendants that the notebook contained religious materials, but they were still

confiscated. (Doc. 1 at 4.) He alleges that the confiscation of his religious materials “prevented

[him] from using it in daily prayer with readings and practicing rituals that were written in this

prayer book.” (Doc. 5 at 2.) Although he generally alleges confiscation of religious materials and

that he was prevented from using the notebook in daily prayer, Mr. Nichols has never explained

specifically what “religious materials” were confiscated or how their absence prevented him from



                                                   8
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 9 of 11




performing any identified ritual. He has never described what the confiscated materials contained

or how their absence prevented him from practicing his religion. Nor does he make more than a

generalized allegation that he tried to form a prayer group but was unsuccessful. (Doc. 5.) Neither

the Complaint nor the Amended Complaint show that his right to practice his religion was

substantially burdened. See Boles, 486 F.3d at 1182.

       The Court finds that Mr. Nichols has failed to state a claim that amounts to a free-exercise

violation. Although he provides a description of the item that was seized, this does not cure the

deficiency of his claim—namely, that he has failed to allege, much less show, that his right to

practice his religion was substantially burdened by a prison regulation. See id. The Complaint and

Amended Complaint fail to state a First Amendment claim for relief.

       B.      Eighth Amendment Claims

       Mr. Nichols also claims that confiscation of his notebook violated his Eighth Amendment

rights. (Doc. 1 at 5.) Inmates alleging Eighth Amendment violations based on prison conditions

must demonstrate that prison officials were deliberately indifferent to their health or safety by

subjecting them to a substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 834,

(1994); Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995). Prison officials display a deliberate

indifference to an inmate’s well-being when they consciously disregard an excessive risk of harm

to the inmate’s health or safety. Farmer, 511 U.S. at 838–40; Wallis, 70 F.3d at 1077. The Eighth

Amendment standard requires proof of both an objective and a subjective component. Hudson v.

McMillian, 503 U.S. 1 (1992). If either of these components is not established, the court need not

inquire as to the existence of the other. Helling v. McKinney, 509 U.S. 25, 35 (1993).

       First, the deprivation alleged must objectively be sufficiently serious, resulting in a denial

of the “minimal civilized measures of life’s necessities.” Farmer, 511 U.S. at 834 (quoting Rhodes



                                                 9
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 10 of 11




v. Chapman, 452 U.S. 337, 347 (1981)). In proving the objective component, an inmate must

establish that there was both some degree of actual or potential injury, and that society considers

the acts that the plaintiff complains of to be so grave that it violates contemporary standards of

decency to expose anyone unwillingly to those acts. Helling, 509 U.S. at 36; see also Estelle v.

Gamble, 429 U.S. 97, 102 (1976).

       The second subjective component requires that the prison official possesses a sufficiently

culpable state of mind: “deliberate indifference to inmate health and safety.” Farmer, 511 U.S. at

834–36. With regard to deliberate indifference, a prison official is not liable “unless the official

knows of and disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. The subjective component requires proof

that the official was: (1) aware of the facts that would lead a reasonable person to infer the

substantial risk of serious harm; (2) actually made the inference that the substantial risk of serious

harm to the plaintiff existed; and (3) knowingly disregarded the risk. Id at 844.

       In this case, Mr. Nichols does not present any allegations that prison officials were

deliberately indifferent to his health or safety by subjecting him to a substantial risk of serious

harm. His claims relating to confiscation of his notebook do not establish that there was any degree

of actual or potential injury or that society considers the acts that the he complains of to be so grave

that they violate contemporary standards of decency. Neither the Complaint nor the Amended

Complaint state an Eighth Amendment claim for relief.

V.     The Court Will Grant Leave to Amend

       The Complaint and Amended Complaint fail to state a sufficient claim for relief under Rule

12(b)(6) and 28 U.S.C. § 1915(e)(2)(B). The Court will grant Mr. Nichols an opportunity to amend



                                                  10
       Case 1:18-cv-00255-RB-SCY Document 6 Filed 12/02/20 Page 11 of 11




to remedy the defects in his pleading. See Hall, 935 F.2d at 1109. However, the Court cautions

Mr. Nichols that any claim against an individual defendant must contain specific factual

allegations identifying who each individual is, what that individual did, and how that individual’s

actions deprived Nichols of a constitutional right. See Robbins, 519 F.3d at 1249–50. Generalized

and conclusory statements are not sufficient to state a claim for relief. Twombly, 550 U.S. at 555.

If Nichols pursues any claims against an entity defendant, such as the Geo Group, then he must

include allegations identifying a policy, regulation, or custom of Geo Group that was a direct cause

or a moving force behind any violation of Nichols’ civil rights. Myers v. Okla. Cty Bd. of Cty.

Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998).

       The Court will Order Mr. Nichols to amend the Complaint to allege any claims he believes

he may have against any individual defendant, consistent with the requirements of Rule 11(b) and

this Memorandum Opinion and Order. Nichols must file his amended complaint within 30 days of

entry of this Memorandum Opinion and Order. Failure to file an amended complaint within that

time may result in final dismissal of this action without further notice.

       IT IS ORDERED:

       (1) the Prisoner’s Civil Rights Complaint and Amended Prisoner’s Civil Rights Complaint

filed by Plaintiff Jacob E. Nichols. (Docs. 1; 5) are DISMISSED without prejudice for failure to

state a claim on which relief can be granted; and

       (2) Mr. Nichols is granted leave to file an amended complaint within 30 days of entry of

this Memorandum Opinion and Order.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE



                                                 11
